                                                                    FILE~IN~R T
                                                                    DATE.IU! '
                                        IN THE         OEPUTY                          ERK
                             UNITED STATES DISTRICT COURT
                                       FOR THE
                             WESTERN DISTRICT OF VIRGINIA
                                  DANVILLE DIVISION

   UNITED STATES OF AMERICA                  )
                                             )
       v.                                    )       Criminal No.: 4: 18-cr-000 3&,
                                             )
   STEVIE JERMAINE JOHNSON, JR.              )
      alk/a " Stevie"                        )

                                   STATEMENT OF FACTS

       The parties stipulate that the allegations contained in Count 1 of the Information and the
following facts are true and correct, and that had this matter gone to trial, the United States
would have proven each of these facts beyond a reasonable doubt.

        At all times relevant to the Information, STEVIE JERMAINE JOHNSON, JR. , a/k/a
"Stevie," (hereinafter "JOHNSON") was a member of the criminal organization, the Rollin 60s
Crips ("Rollin 60s"), which is a street gang. Since at least sometime in or about 2015, the
Rollin 60s have been active in the Western District of Virginia and have engaged in criminal
activity, including but not limited to murder and attempted murder, assault resulting in bodily
injury, assault with a dangerous weapon, robbery, obstruction of justice, drug distribution and
trafficking, and conspiracy to commit those crimes.

        The Rollin 60s, including its leadership, membership, and associates, constitutes an
"enterprise" as defined by Title 18, United States Code, Section 1961(4), that is, a group of
individuals associated-in-fact. The enterprise constitutes an ongoing organization whose
members function as a continuing unit for a common purpose of achieving the objectives of the
enterprise. This enterprise has engaged in, and its activities have affected, interstate and foreign
commerce.

        The purposes of the enterprise, of which JOHNSON was a member, include promoting
and enhancing the enterprise, and enriching its members and associates through, among other
things, acts of violence, including murder, trafficking in firearms, and trafficking in controlled
substances, and the enforcement of discipline among the members; to providing assistance to
members of the enterprise who committed crimes for and on behalf of the enterprise; and to
thwarting efforts of law enforcement to apprehend enterprise members.

        At all relevant times, JOHNSON was a member of the Rollin 60s. JOHNSON was
involved in murders and attempted murders committed by the enterprise, as well as drug
trafficking committed by the enterprise.
Defendant 's Initials:   ~--
                                            Page 1 of 4
        From some date in 2015 , in the Western District of Virginia and elsewhere, JOHNSON,
while associated with the Rollin 60s, did knowingly and intentionally conspire and agree with
other members or associates of the Rollin 60s to conduct and participate in, directly and
indirectly, the affairs of the Rollin 60s through a pattern of racketeering activity, as that term is
defined by Title 18, United States Code, Sections 1961(1) and 1961(5), including but not limited
to murder and attempted murder, gun trafficking, robberies, obstruction of justice, and
conspiracy to distribute controlled substances.

       In furtherance of the conspiracy and to achieve its objectives, JOHNSON performed and
caused to be performed certain racketeering acts in the Western District of Virginia and
elsewhere. The racketeering acts performed by JOHNSON included, but are not limited to:

       A.      Meeting of the Milia Bloods and the Rollin 60s Crips

       On or about August 19, 20 16, members of the Mill a Bloods and Rollin 60s Cri ps agreed
to and met at the residence of Sticcs' mother on Forestlawn Drive in Danville, Virginia, which is
located in the Western District of Virginia. "Sticcs" is the nickname for Marcus Davis, who is
a member and the "Big Homie" of the Rollin 60s Crips in Danville. At the meeting, Milia
Bloods gang members were present, including the following:

Javontay Holland (aka Tay)
Melik Smith (aka Shoota)
Jermay Smith (aka Little Trill)
DeShawn Anthony (aka Shon Don)
Tredarius Keene (aka Bubba or Bubs)
Wydarius Brandon (aka Gleesh or D)
Demetrius Staten (aka Truck)
Jalen Terry (aka Fats)

       Also at the meeting, Rollin 60s Crips gang members were present, including the
following:

Stevie Johnson (aka No Good)
Laquante Adams (aka Spazz or Quante)
Brian Crutchfield (aka Crutch)
Tyson Bowens (aka Ty Sav or Tay Banks)
Phillip Miles (aka R)
Deshaun Trent (aka Six)
Kanas Trent (aka LA)
Shabba Chandler (aka Trill)
Marcus Davis (aka Sticcs)



Defendant 's Initials:   b.J
                                            Page 2 of4
       At the meeting, Davis and Anthony discussed different topics and issues, including that
the two gangs should work together and that the gang members had authority to shoot to kill
members ofthe rival Billys gang.

       B.      Murder of Christopher Motley and Attempted Murder of Justion Wilson
               (August 20, 2016)

        In the summer of2016, members of the Rollin 60s and Milia Bloods street gang "tied the
flag" in order to facilitate their criminal activities in the Danville, Virginia area at the expense of
a rival Bloods gang called the Billys, which is a set of the 9-Trey Bloods. At some point
JOHNSON conspired with members of his own gang and members of the Milia Bloods to kill
the head of the Billys (Stevie Wallace aka "Peter Roll") on August 20, 2016, and in the days
around that date.

       On August 20, 2016, multiple meetings occurred between members of the Rollin 60s and
the Milia Bloods. At least one of these meetings occurred at the apartment of Ashley Ross, who
is an associate or member of the Rollin 60s. Ross ' s apartment is located in the Southwyck
Apartment complex, which is in Danville, Virginia and which is located in the Western District
of Virginia. In general, the plan was to lure Wallace (and his second-in-command) to
Southwyck Apartments, where various gang members were fanned out around the complex and
an adjoining parking lot, armed and prepared to shoot Wallace to death.

        At approximately 10:20 p.m., on August 20, 2016, a van drove into the apartment
complex, which caused multiple gang members to begin shooting from different directions. At
least two of these individuals were standing in the window of Ross's apartment, which faces the
parking lot. JOHNSON was also in Ross' s apartment at the outset of the shooting. Other gang
members were located in various locations in front of and adjacent to the apartment buildings
and parking lot, and some gang members were located near a trash dumpster in the parking lot in
front of Ross ' s apartment. One of the occupants of the van, Christopher Motley, was killed in the
gunfire. The driver of the van, Justion Wilson, was not injured.

       After the murder, the shooters fled into apartments in the apartment complex, including
JOHNSON, and from the Southwyck Apartments to various locations in and around Danville,
Virginia.

     C.        Conspiracy to Distribute Controlled Substances

     During and in furtherance of the conspiracy, JOHNSON conspired with others to distribute,
and did in fact distribute, marijuana on behalf of the racketeering enterprise.

        Each of the acts set forth in paragraphs A, B, and C above furthered the goals and
objectives of the enterprise by enriching JOHNSON and its members, and enhancing the status
of JOHNSON and others within the organization.


Defendant's Initials:     ---
                        S., )
                                             Page 3 of4
..   ...


                   The actions taken by JOHNSON as described above were taken willfully, knowingly, and
           with the specific intent to violate the law. JOHNSON did not take those actions by accident,
           mistake, or with the belief that they did not violate the law. JOHNSON acknowledges that the
           purpose of the foregoing statement of facts is to provide an independent factual basis for his
           guilty plea. It does not necessarily identify all of the persons with whom the defendant might
           have engaged in illegal activity.

                                                                   ectfully submitted/ )


                                                                           M.~
                                                              Heather L. Carlton
                                                              Assistant United States Attorneys


                   After consulting with my attorney and pursuant to the plea agreement entered into this
           day, I stipulate that the above Statement of Facts is true and accurate, and that had the matter
           proceeded to trial, the United States would have proved the same beyond a reasonable doubt.




                  We are Stevie Jermaine JOHNSON, Jr's attorneys. We have carefully reviewed the above
           Statement of Facts with him. To our knowledge, his decision to stipulate to these facts is an
           informed and voluntary one.



                                                               e 1ca Phillips, Esq.
                                                                avid Eustis, Esq.
                                                              Counsel for Defendant




           Defendant 's Initials: .)   _T
                                                     Page 4 of4
